ACCEPTED
                                                                                            06-14-00174-CR
                                                                                 SIXTH COURT OF APPEALS
                                                                                       TEXARKANA, TEXAS
                                                                                       6/15/2015 4:46:36 PM
                                                                                           DEBBIE AUTREY
                                                                                                     CLERK

                               NO. 06-14-00174-CR

                                                                      FILED IN
RODERICK BEHAM,                         §                     6th COURT
                                                         ON APPEAL      OF APPEALS
                                                                     FROM    THE
                                                                  TEXARKANA, TEXAS
    Appellant                           §
                                                                6/15/2015 4:46:36 PM
                                        §                 5th JUDICIAL    DISTRICT
                                                                   DEBBIE AUTREY
VS.                                     §                               Clerk
                                        §
STATE OF TEXAS,                         §            COURT OF BOWIE COUNY
    Appellee                            §                           TEXAS



       MOTION TO EXTEND TIME FOR FILING STATE’S BRIEF


TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW the State of Texas by and through her below named Criminal

District Attorney and pursuant to Texas Rules of Appellate Procedure and hereby

requests a thirty (30) day extension of the time period for the filing of the State’s

Brief and in support of the same should show the Court as follows:

                                         I.

1. This case is pending from the 5TH Judicial District of Bowie County, Texas.

2. The case is styled State of Texas v. Roderick Beham, Cause No. 14F0004-005.

3. Appellant was found guilty to the offense of Aggravated Robbery and sentenced

to twenty-five (25) years in the Institutional Division of the Texas Department of

Criminal Justice.
5. Appellant’s Brief was filed on , May 15, 2015 making the State’s Brief originally

due on or about June 15, 1015.

6. The State not previously requested an extension of time for filing a brief.

7. The Brief was not timely prepared in this matter due to the press of the business,

both trial and appellate. Said business includes, but is not limited to, the following

since Appellant’s brief was filed:

    Preparation for the trial and pre-indictment dockets for the 5th District Court

      on May 18, 2015.

    Pre-trial conferences and trial preparation for the State of Texas v. Antonio

      Moore, 14F0611-102, Felony Murder and 14F0612-102, Intoxication Assault.

      The trial was May 19-21, 2015.

    Preparation and attendance at the Grand Jury Proceedings on May 28, 2015.

    Preparation for the trial and pre-indictment dockets for the 202nd District

      Court on May 22, 2015.

    Preparation for the trial and pre-trial indictment dockets for the 5th District

      Court on June 1, 2015.

    Preparation and attendance at oral arguments before this Court in Justin

      Sander v. State of Texas, 06-14-00079-CR which was on June 3, 2014.
    Preparation of the State’s brief in Kevin Fahrni v. State of Texas, 06-14-

       00148-CR, which is due on June 17, 2015 and in which the State has already

       had to request a motion for extension to file its brief.

    Preparation for the pre-trial docket in the 5th District Court on June 15, 2015.

      In addition to the aforementioned work matters, the attorney for the State

       handling this appeal was out of the country on vacation from June 4-13, 2015.



                                           II.

The State’s attorney has been diligent in pursuing this appeal and is not seeking this

extension for the purpose of delay.



                                       PRAYER

WHEREFORE, on the bases of Rule 73 of the Texas Rules of Appellate Procedure,

the State respectfully requests this Court to grant the Motion for Extension of Time

for the filing of the State’s Brief.

                                                      Respectfully submitted,




                                                      __/s/ Lauren N. Sutton______
                                                      LAUREN N. SUTTON
                                                      Texas Bar No. 24079421
                                                      601 Main Street
                                                      Texarkana, TX 75501
                                                    ASSISTANT DISTRICT
                                                    ATTORNEY


                         CERTIFICATE OF SERVICE


I hereby certify that a true and correct copy of the above and foregoing Motion to

Extend Time for Filing State’s Brief was forwarded to Mr, Alwin Smith, counsel

for Appellant, on this the 15th day of May, 2015.

                                                    __/s/ Lauren N. Sutton______
                                                    LAUREN N. SUTTON